DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Copies of European applications EP17195803.6 and EP17169042.3 have been filed with priority dates of 10 October 2017 and 02 May 2017 respectively. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Austen Zuege on 28 March 2022.
The application has been amended as follows: 
Claim 37. (Currently Amended) A device for separation of plasma or serum from a blood sample, wherein said device comprises: 
a housing with a housing base, 
a separation member configured to separate plasma or serum from cellular blood components by retaining said cellular components of blood, wherein said separation member has a separation member upper surface and an opposing separation member lower surface, wherein at least a portion of the separation member upper surface is configured to receive the blood sample, and 
an extraction member for extracting the separated plasma or serum from the separation member, 
a sample introduction member, said sample introduction member being disposed above the separation member and having a configuration that allows the blood sample to be applied onto the separation member upper surface, and 
a desiccant; 
wherein the sample introduction member comprises a recess in which the desiccant is received; 
wherein the desiccant is configured to desiccate the separated plasma or serum in the extraction member; 
wherein the device is configured to be provided in a first configuration and in a second configuration; 
wherein, in the first configuration, the separation member lower surface is in contact with an extraction member upper surface; 
wherein, in the second configuration, the separation member is moved away from the extraction member; and 
wherein one or more protrusions and/or one or more recesses of the housing base seal with a rim of the recess in which the desiccant is received when the device is in the second configuration. 


REASONS FOR ALLOWANCE
Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent 5,798,272 to Allen et al. (herein Allen). Allen teaches methods for separating plasma from whole blood and transferring measured amounts of the separated plasma to a test substrate for the detection of a multiplicity of analytes (see Col. 2, lines 24 – 45). Allen teaches a test system 10 comprising an applicator 12, casing 16 (i.e. housing ),  ring 26 (i.e. housing base), filter element 22 (i.e. a separation member), absorptive element 42 (i.e. extraction member), and a capillary tube 28 (i.e. a sample introduction member) (see Col. 6- Col. 7, lines 66-22; Figs. 1-3). The applicator includes a blood-receiving reservoir which is in fluid communication with a plasma transfer port across which the filter member extends, wherein the filter member permits the passage of plasma and plasma macromolecules but inhibits the passage of blood cells (see Col. 2, lines 46 – 57; Fig. 3). As shown in Fig. 3 the filter element 22 has an upper surface and a lower surface wherein the upper surface is in fluid communication with the blood reservoir 20 (see Col. 6- Col. 7, lines 66-22). The absorptive element extracts the separated plasma from the filter element (see Col. 2 – Col. 3 lines 58-17). As shown in Fig. 3 the capillary tube 28 is disposed above the filter element 22 that allows for the blood sample to be applied to the upper surface of the filer element 22 through the passage 18 and reservoir 20. As shown in Figs. 5A-5B the device is configured to be provided in a first configuration and second configuration wherein in the first configuration the lower surface of filter element 22, through filter membrane 24 (see Fig. 3), is in contact with the upper surface of absorptive element 42 (see Fig. 5B) and wherein in the second configuration, the filter element 22 is moved away from absorptive element 42 (see Fig. 5A). The use of a desiccant in plasma separation devices is well known in the art as evidenced by International Publication WO 2016/025726 to Murray et al. (see [0016]). The applicator 12 is filled with blood, typically by a finger prick with the capillary tube 28, and the applicator is pressed against the absorptive element 42 for a period of  time until the desired volume of plasma has been transferred (see Col. 8, lines 13 – 41; Figs. 5A-5C). Plasma or a plasma solution will flow from the absorptive element 42 to reaction zones on substrate 40 where the desired assay or test may be performed (see Col. 8, lines 42-54; Figs. 1 and 5C). 
Allen fails to teach nor fairly suggest “d) desiccating the separated plasma or serum in the extraction member by the desiccant; e) dissolving a desiccated product resulting from d) in an aqueous solution” as recited in independent claim 1. Furthermore, Allen fails to teach nor fairly suggest “wherein the sample introduction member comprises a recess in which the desiccant is received; wherein the desiccant is configured to desiccate the separated plasma or serum in the extraction member … and wherein one or more protrusions and/or one or more recesses of the housing base seal with a rim of the recess in which the desiccant is received when the device is in the second configuration” as recited in independent claim 37. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                 

/JENNIFER WECKER/Primary Examiner, Art Unit 1797